Buchanan, Ch. J.,
delivered the opinion of the court.
This is the case of a creditor’s bill against the grantees, the heirs, and the executors of Israel Cox. The object of which is to have certain deeds executed by the testator to his children for all his real estate, set aside as fraudulent as against creditors, and the lands sold for the payment of the testator’s debts.
The chancellor dismissed the bill, as to all the complainants, except Elizabeth McCausland, administratrix of George McCausland, whose claim he adjugded to be fully established; decreed each and all of the deeds to be fraudulent and void, as against creditors, and directed that the lands should be sold for the benefit of creditors; from which decree this appeal was taken. There is nothing in the point raised in argument, that the cause was never properly before the chancellor, having been removed to *18the Chancery court from the Harford county court, sitting as a court of equity, on the suggestion of only one of the complainants. The act of 1824, ch. 196, authorising such removals is too explicit to admit of a doubt. The words are, “upon the suggestion in writing, of either, of any of the parties thereto.”
It appears that the personal estate of the deceased which came to the hands of the executor was wholly exhausted, and overpaid by the executor thirty-five cents, who moreover pleaded the act of limitations, and there is no proof that the deceased left any other personal estate. The creditors therefore were entitled to resort to the real estate. We think that the claim of Elizabeth McCausland, administratrix of George McCausland, is sufficiently made out in proof; and upon a full and attentive examination of all the proof in the cause, it appears to be perfectly clear to us, that the deeds from Israel Cox to his children, were grossly fraudulent and void as against creditors, and that the lands intended to be conveyed by them, were properly decreed to be sold for the payment of the debts of the deceased Israel Cox.
DECREE AFFIRMED WITH COSTS.